Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 1 of 8 PagelD #: 2285

UNITED STATES DISTRICT COURT —
EASTERN DISTRICT OF NEW YORK

 

x
JOSE SANCHEZ and ANTONIO MEJIA
PALACIO,
Plaintiffs, REPORT AND
RECOMMENDATION
-against- CV 16-2064 (DRH) (ARL)

OCEANSIDE FIRST CLASS ROOFING, INC., et al.,

Defendants.
x

 

LINDSAY, Magistrate Judge:

Before the Court is the plaintiff's Motion for Attorneys’ Fees and Costs pursuant to
New York Labor Law §§ 663(1) and 198. For the reasons set forth below, the Court
respectfully recommends that the plaintiffs’ motion be denied with leave to renew.

BACKGROUND

The plaintiffs, Jose Sanchez ("Sanchez") and Antonio Mejia, Palacio ("Palacio"),
commenced this action on April 26, 2016 against Oceanside First Class Roofing, Inc.
(“Oceanside”) and Ethan Sage (“Sage”) to recover unpaid overtime compensation pursuant to
the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et seq., the New York Labor Law
(“NYLL”) Articles 6 and 19, and the New York Codes, Rules, and Regulations 142-2.2. ECF
No. 1. They also asserted claims pursuant to NYLL § 195(1) and (3) alleging that the
defendants had failed to furnish them with wage notices and wage statements. /d. After the
defendants had filed their Answer and the Court had issued a Scheduling Order, the plaintiffs
filed an Amended Complaint, on consent, joining First Class Home Improvement, LLC and First

Class Roofing, Inc. as defendants. ECF No. 18.
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 2 of 8 PagelD #: 2286

In July 2017, the parties engaged in settlement discussions, but a settlement was not
reached. Accordingly, a bench trial was held before District Judge Hurley on November 26,
27, and 28, 2017 to determine the merits of the plaintiffs’ contentions. By Memorandum and
Order dated August 28, 2018, Judge Hurley set forth his Findings of Fact and Conclusions of
Law as required by Federal Rule of Civil Procedure ("FRCP") 52. ECF No. 38. In that
decision, Judge Hurley first noted that although First Class Roofing, Inc. was named as
defendant, no claims against it were pursued at trial. Jd The Court also noted that the
plaintiffs’ claims were for periods when they worked for the First Class Home Improvement,
LLC and its successor, Oceanside, not First Class Roofing, Inc. Accordingly, the claims
against First Class Roofing, Inc. were dismissed.

With respect to the balance of the defendants, the Court found that the plaintiffs’
overtime claims were without merit. /d. It appears that Sanchez had testified at trial that he
began work at 5:00 a.m. each work day when he picked up the company van, and that his shift
usually ended around 7:00 p.m. after he dropped the van off. Jd. Palacio similarly testified
that his shift began every day at about 7:30 a.m. and ended at about 6:00 p.m. Jd Both
plaintiffs claimed to have worked these hours a minimum of five days per week during the busy
season every year. /d. Indeed, Sanchez testified that he "never worked less than 40 hours.”
Id. Sanchez even claimed that throughout the busy season he worked seventy (70) hours per
week. /d. Palacio testified that during the busy season he worked fifty-two and one-half
(52.5) hours per week, less his daily thirty-minute lunch breaks. Jd. However, the Court
found the plaintiffs’ testimony as to the hours they worked to be at odds with that of their co-
workers. Jd. The Court also noted that the daily working hours alleged in the Complaint

2
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 3 of 8 PagelD #: 2287

extended from “6:00 a.m. until 6:00 p.m.” /d In their Amended Complaint, the plaintiffs
relied on the same twelve-hour span rather than the different hours each testified about at trial.
Id. In other words, at least with respect to Sanchez, his alleged starting time had suspiciously
moved back an hour to 5:00 a.m. in between the pleading and trial stages. Jd.

The Court also determined that although Sanchez did arrive at a location sometime before
the actual roofing activities for the day started, most of the jobs were in the County of Nassau.
Id. As such, the Court found that Sanchez’s testimony concerning how
he usually spent the first couple hours of his day in defendants’ employ was unworthy of belief.
Id. Moreover, while the defendants offered no records in evidence reflecting the plaintiff's
starting or concluding times on the jobs, the Court found the plaintiffs’ “shared testimony on this
point [to be] concocted.” Jd. Specifically, the Court noted that the plaintiffs’ testimony
regarding their hours was contrary to all the other trial evidence on that point. Jd For
example, Naheem Scafe, one of the plaintiffs" co-workers, had testified from July 2013 through
the end of 2015 — except for a stint in jail from July 25, 2014 to May 28, 2015 — he worked with
both plaintiffs and they would start the day at 7:30 a.m. and end the day at 3:30 to 4:30 p.m.

Id.

In sum, the Court concluded:

The lack of clarity and precision in plaintiffs’ proof... is not primarily
traceable to defendants’ lack of record keeping as ordinarily one might expect
to be the case. Instead the inadequacy is rooted in the unbelievable character
of much of evidence presented by plaintiffs concerning Sanchez’s starting and
ending times and Palacio’s proof as to the latter. Surely, an employee’s
proof, when confronted with an employer’s inadequate or nonexistent payroll

records, will not be deemed sufficient to create a “just and reasonable
inference” of entitlement when such proof is believed to be bogus.
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 4 of 8 PagelD #: 2288

Id. Nonetheless, the defendants admitted that they had failed to provide the plaintiffs with
wage notices. Asa result, Sanchez was awarded the statutory maximum of $5000 and Palacio
was awarded the statutory maximum available to his of $2500. Jd.

On September 10, 2018, the plaintiffs filed the instant motion for attorneys’ fees and
costs. ECF No. 42. The motion was referred to the undersigned on September 11, 2018, fora
a Report & Recommendation as to whether the motion should be granted and, if so, a
determination as to the appropriate amount of attorneys’ fees and costs to be awarded. The
plaintiffs have requested attorneys’ fees in the amount of $108,500 and costs of $6,340.86.

In opposition to the motion, the defendants argue that the plaintiffs’ fee application is “the height

of hypocrisy and chutzpa” given the fact that the plaintiffs were not awarded any compensatory

or punitive damages and their claims were primarily found to be “bogus” and “concocted.”
DISCUSSION

I. Applicable Standard

“In the United States, parties are ordinarily required to bear their own attorney's fees”
unless Congress has authorized the award of attorney's fees to the prevailing party in a statute.
Buckhannon Bd. & Care Home, Inc., v. West Virginia Dept. of Health & Human Res., 532 U.S.
598, 602, 121 S. Ct. 1835, 149 L. Ed. 2d 855 (2001). NYLL § 198 is sucha statute. It
provides that:

If any employee is not provided within ten business days of his or her first day
of employment a notice as required by subdivision one of section one hundred
ninety-five of this article, he or she may recover in a civil action damages of
fifty dollars for each work day that the violations occurred or continue to

occur, but not to exceed a total of five thousand dollars, together with costs
and reasonable attorney's fees.
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 5 of 8 PagelD #: 2289

N.Y. Lab. Law § 198 (McKinney) (emphasis added), Where a party is entitled to fees, the
district court calculates the “presumptively reasonable fee” by the “lodestar” method, which
entails determining the “number of hours reasonably expended on the litigation multiplied by a
reasonable hourly rate.” In Arbor Hill, the Second Circuit held that in calculating a
“presumptively reasonable fee,” courts must consider a multitude of case-specific factors in
order to establish a reasonable hourly rate that a “reasonable, paying client would be willing to
pay,” and then multiplying that rate by the number of hours reasonably spent on the case.

Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 184,
190-91 (2d Cir. 2008). These factors include “complexity and difficulty of the case, the
available expertise and capacity of the client’s other counsel (if any), the resources required to
prosecute the case effectively[,] the timing demands of the case, [and] whether an attorney might
have an interest in achieving the ends of the litigation or might initiate the representation
himself,” id. at 184 —as well as the twelve factors the Fifth Circuit employed in Johnson v. Ga.
Highway Express, Inc., 488 F.2d 714 (Sth Cir. 1974). The Johnson factors include (1) the time
and labor required; (2) the novelty and difficulty of the questions involved; (3) the skill required
to properly perform the relevant services; (4) the preclusion of other employment attendant to
counsel's acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent;
(7) the time limitations imposed by the client or the circumstances; (8) the amount involved and

the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 6 of 8 PagelD #: 2290

“undesirability” of the case; (11) the nature and length of the professional relationship with the
client; and (12) fee awards in similar cases. 488 F.2d at 717-19.!

However, the Supreme Court has repeatedly stated that “‘the most critical factor’ in
determining the reasonableness of a fee award ‘is the degree of success obtained.’” Farrar v.
Hobby, 506 U.S. 103, 114 (1992) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436, 103 S. Ct.
1933, 76 L. Ed. 2d 40 (1983)). A prevailing party who is entitled to a fee award for his
successful prosecution of successful claims is not entitled to a fee award for unsuccessful claims
that were “based on different facts and different legal theories.” Hensley, 461 U.S. at 434. In
this case, the defendants contend that the lodestar amount should be reduced to reflect the limited
degree of success that the plaintiffs achieved. Specifically, it is their position that the plaintiffs’
fee request is wholly unreasonable given the fact that the Court threw out the overtime claims.

“Tn resolving whether an attorney's potential fee should be reduced based upon the degree
of [p]laintiffs ultimate success at trial, ‘the Court must determine ‘whether the claims on which
plaintiff [ ] failed are sufficiently related to the prosecution of claims on which he succeeded,
such that the time spent on the failed claims should be compensated." Cabrera v. Schafer, No.
CV 12-6323 (ADS) (AKT), 2017 U.S. Dist. LEXIS 24606 (E.D.N.Y. Feb. 17, 2017) (quoting
Tatum v. City of N.Y., No. 06-CV-4290, 2010 U.S. Dist. LEXIS 7748, 2010 WL 334975, at *10
(S.D.N.Y. Jan. 28, 2010); see also Hensley, 461 U.S. at 435 (finding that a fee award may

require reduction where a plaintiff “has achieved only partial or limited success"); G.B. ex rel.

 

' Although the Perdue decision cast doubt on the usefulness of the Johnson factors as a
methodology for determining attorneys’ fees, 130 S. Ct. at 1672, reference to the Johnson factors
is still useful in calculating a presumptively reasonable fee in this Circuit. See Echevarria v.
Insight Med., P.C., 102 F. Supp. 3d 511, 515 n.2 (S.D.N.Y. Apr. 29, 2015).

6
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 7 of 8 PagelD #: 2291

N.B. v. Tuxedo Union Free Sch. Dist., 894 F. Supp. 2d 415, 428 (S.D.N.Y. 2012) ("[C]ourts may
make adjustments to the presumptively reasonable fee based on [ ] the degree of success
obtained by the prevailing party”). "A prevailing party who is entitled to a fee award for his
successful prosecution of successful claims is not entitled to a fee award for unsuccessful claims
that were ‘based on different facts and different legal theories." Kirsch v. Fleet Street, Ltd., 148
F.3d 149, 173 (2d Cir. 1998) (quoting Hensley, 461 U.S. at 434). For these reasons, a
substantial reduction must be made for the plaintiffs’ lack of success. The plaintiffs failed to
prevail on any of their FLSA or parallel NYLL claims, the claims against First Class Roofing,
Inc. were dismissed in their entirety, and one of their two wage notice claims was denied. Nor
does the undersigned find that the successful and unsuccessful claims are “inextricably
intertwined.” Certainly, the plaintiffs could have independently sought damages relating to the
defendants’ undisputed failure to provide wage notices. Accordingly, the undersigned
recommends that the motion for attorneys’ fees and costs be denied with leave to renew based

only on the work performed in connection with the successful wage notice claim.”

OBJECTIONS
A copy of this Report and Recommendation is being electronically filed on the date
below. Any objections to this Report and Recommendation must be filed with the Clerk of the
Court with a courtesy copy to the undersigned within 14 days of service. Failure to file

objections within this period waives the right to appeal the District Court’s Order. See 28

 

2 The Court need not address at this time the parties’ argument concerning whether the time expended litigating the
independent contractor defense is sufficiently related to the successful wage notice claim at this time.

7
Case 2:16-cv-02064-DRH-ARL Document 48 Filed 05/09/19 Page 8 of 8 PagelD #: 2292

e

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Beverly v. Walker, 118 F.3d 900, 902 (2d Cir. 1997);

Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

Dated: Central Islip, New York
May 9, 2019
/s/
ARLENE ROSARIO LINDSAY
